Citation Nr: 0015289	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran was on active service from July 1968 to June 
1970.  He died on November [redacted], 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  A notice of disagreement was received 
in January 1998.  A statement of the case was issued in March 
1998, and the appellant's substantive appeal was received in 
June 1998.  The appellant is the veteran's widow.

In her June 1998 substantive appeal, the appellant indicated 
that she wanted a hearing before a Member of the Board in 
Washington, D.C.  In a report of contact dated in October 
1999, it was noted that the appellant wished to withdraw her 
request for a Board hearing.

The Board also observes that a November 1999 rating decision 
denied the appellant's request for entitlement to accrued 
benefits.  This issue is not in appellate status, as no 
notice of disagreement has been received to initiate an 
appeal from the RO's decision.


REMAND

A preliminary review of the record discloses that an attempt 
has not been made to obtain all pertinent records in this 
case.  Specifically, the veteran's terminal hospital records 
from Comanche Memorial Hospital in Lawton, Oklahoma, do not 
appear to be of record.  Further, in light of the nature of 
the appellant's claim, the Board finds that an attempt should 
be made to obtain the police report concerning the veteran's 
fatal November 1997 automobile accident.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file the 
veteran's terminal hospital records from 
Comanche Memorial Hospital in Lawton, 
Oklahoma, and the police report 
concerning the veteran's fatal November 
1997 automobile accident.

2.  The RO should then review the 
expanded record and adjudicate the claims 
on appeal.  If the benefits sought remain 
denied, the appellant should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





